Citation Nr: 0719187	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active service from August 1942 to January 
1946.  The veteran died in May 2001.  The appellant was the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  In that decision the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant appealed to 
the Board.

In August 2003, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).


FINDINGS OF FACT

1.  The appellant died in October 2005.

2.  By a January 2007 Judgment, the Court vacated the Board's 
August 2003 decision and dismissed the appeal for lack of 
jurisdiction.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As reflected in a November 2005 "Appellant's Unopposed 
Motion to Vacate the August 13, 2003 Board Decision and to 
Dismiss the Appeal" (Motion), the appellant's counsel 
learned that the appellant died in October 2005 and provided 
a copy of the death certificate for the appellate to the 
Court.  A copy of that death certificate is contained in the 
claims file.  In that Motion, on the basis of the appellant's 
death, the appellant's representative requested that the 
Court vacate the August 2003 Board decision that denied 
entitlement to service connection for the cause of the 
veteran's death, and dismiss the appeal.

In its January 2007 Judgment, the Court held that: the Court 
has issued a decision in this case; the time allowed for 
motions under Rule 35 of the Court's Rules of Practice and 
Procedure has expired; and under Rule 36, judgment is entered 
this date.  In effect, after receiving notice that the 
appellant had died, the Court vacated the August 2003 Board 
decision with respect to the matters appealed to the Court, 
dismissed the appeal to the Court for lack of jurisdiction, 
and then returned the case to the Board.

As a matter of law, appellant's claims do not survive their 
deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant. 38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


